FILED
                              NOT FOR PUBLICATION                           DEC 08 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 EVIN ALEJANDRO ABREGO-                           No. 07-73916
 HERNANDEZ,
                                                  Agency No. A043-735-121
               Petitioner,

   v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Evin Alejandro Abrego-Hernandez, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s decision denying his applications for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

IH/Research
cancellation of removal, asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings, Zehatye

v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and review de novo questions

of law, Husyev v. Mukasey, 528 F.3d 1172, 1177 (9th Cir. 2008). We deny the

petition for review.

        The transcript of the plea colloquy in the record establishes that Abrego-

Hernandez pled “no contest” to the California offense of being a felon in

possession of a firearm. The agency accordingly did not err in concluding that

Abrego-Hernandez’s conviction for violating California Penal Code § 12021(a)(1)

was for an offense “described in” 18 U.S.C. § 922(g)(1) and therefore an

aggravated felony under 8 U.S.C. § 1101(a)(43)(E)(ii). See United States v. De

Jesus Castillo-Rivera, 244 F.3d 1020, 1023 (9th Cir. 2001); see also 8 U.S.C.

§ 1101(a)(48)(A) (a plea of nolo contendre resulting in some form of punishment is

a conviction for immigration purposes).

        We reject Abrego-Hernandez’s contentions regarding his allegedly defective

criminal convictions, as we cannot collaterally reexamine these convictions here.

See Ortega de Robles v. INS, 58 F.3d 1355, 1358 (9th Cir. 1995).




IH/Research                                2                                    07-73916
        Substantial evidence supports the agency’s denial of withholding of removal

on the ground that Abrego-Hernandez failed to establish a nexus to a statutorily

protected ground. See Arteaga v. Mukasey, 511 F.3d 940, 946 (9th Cir. 2007); Lim

v. INS, 224 F.3d 929, 938 (9th Cir. 2000).

        Finally, substantial evidence supports the agency’s denial of CAT relief

because Abrego-Hernandez did not establish a likelihood of torture by, at the

instigation of, or with the consent or acquiescence of the Salvadoran government.

See Arteaga, 511 F.3d at 948-49.

        PETITION FOR REVIEW DENIED.




IH/Research                                3                                    07-73916